          Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


 LUCAS CRANOR, individually and on
 behalf of all others similarly situated,

                       Plaintiffs,                     Case No. 1:19-cv-00908-LY

                v.

 5 STAR NUTRITION, LLC,

                       Defendant.



          DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendant 5 Star

Nutrition, LLC (“Defendant” or “5 Star”) respectfully moves to dismiss the Complaint (“Compl.”

or “Complaint”) filed by Plaintiff Lucas Cranor (“Plaintiff” or “Cranor”) in its entirety, because

Plaintiff lacks standing to sue and because the Complaint fails to state a TCPA claim.

                                       INTRODUCTION

       In this putative nationwide class action, former 5 Star customer Lucas Cranor complains

of receiving a single text message he alleges was sent in violation of the Telephone Consumer

Protection Act, 7 U.S.C. § 227 et seq. (the “TCPA”). Even assuming the text did constitute a

statutory violation—which Defendant disputes—Plaintiff’s purported “injuries” are insufficient to

confer Article III standing. In addition, Plaintiff fails to state a claim because he does not even

attempt to allege, as required, that Defendant utilized an automated telephone dialing system (or

“ATDS”) to randomly or sequentially generate Plaintiff’s telephone number. Respectfully, the

Court should dismiss the Complaint with prejudice.
             Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 2 of 16




                                PLAINTIFF’S ALLEGATIONS

       Defendant 5 Star Nutrition is an Austin-based company that operates a chain of retail stores

selling vitamins and nutritional supplements. Compl. ¶ 19. Plaintiff is a Missouri resident. Id.

¶ 16. In June 2018, Plaintiff entered one of Defendant’s stores and purchased certain products,

and, in connection with that purchase, informed Defendant of his mobile phone number. Exhibit

A (“Mutual Release and Settlement Agreement” between Lucas M. Cranor and 5 Star Nutrition,

LLC, dated November 29, 2018) at 1.1

       Plaintiff states that Defendant sent him one unsolicited text message in June 2018 and in

another in September 2018, for the purpose of advertising Defendant’s rewards program and a

sale. Id. ¶¶ 21-22. Plaintiff asserts that these messages were unlawful because he never gave

express consent to receive them (id. ¶¶ 20, 24), but he resolved all purported claims with respect

to these messages in a settlement agreement with Defendant. Compl. ¶¶ 21-24; see Exhibit A.

       Plaintiff states that on May 2, 2019, Defendant sent another “short code” text message to

his cellular phone advertising another sale, without first obtaining his prior written consent. Id.

¶¶ 25, 27.    According to Plaintiff, “short code” is a method “utilized to mass send texts

automatically from lists of numbers.” Id. ¶ 28. Plaintiff responded to this text message with a

“Stop” request (id. ¶ 26), and does not allege to have received any subsequent texts from

Defendant. Although he states that other, unidentified “cellphone users must frequently pay their

respective wireless service providers … for each text message” received (id. ¶ 14), Plaintiff



1
  “In deciding a motion to dismiss, courts may consider the complaint, as well as other sources
such as documents incorporated into the complaint by reference, and matters of which a court may
take judicial notice.” Perrill v. Equifax Info. Servs., LLC, 205 F. Supp. 3d 869, 872 (W.D. Tex.
2016) (citation omitted). Documents “attache[d] to a motion to dismiss are considered to be part
of the pleadings, if they are referred to in the plaintiff’s complaint and are central to her claim.”
Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).


                                                 2
           Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 3 of 16




himself does not specifically claim to have incurred an incremental fee for the May 2, 2019 text.

Instead, Plaintiff alleges that the text message depleted his cellular phone’s battery life and “us[ed]

minutes allocated to [him] by his cellular telephone service provider” (id. ¶ 31), but he does not

attempt to quantify the battery depletion or explain any link between his receipt of the text message

and the minutes allocated to him by his service provider. Plaintiff also generally avers that the

May 2, 2019 text message caused him harm by interfering with his rights in his cellular telephone,

and that it intruded upon his seclusion. Compl. ¶¶ 29-30.

       On September 13, 2019, Plaintiff brought this putative nationwide class-action lawsuit,

alleging that Defendant violated the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §

227(b)(1)(A)(iii), by sending a single text message2 via an “automatic telephone dialing system”

without his consent.

                                      LEGAL STANDARDS

       Rule 12(b)(1) provides for the dismissal of an action upon a finding by the court that it

does not have subject matter jurisdiction. “A case is properly dismissed for lack of subject matter

jurisdiction when the court lacks the statutory or constitutional power to adjudicate the case.”

Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)

(quotation omitted). As the party invoking a federal court’s jurisdiction, the plaintiff bears the

burden of demonstrating that jurisdiction exists. Dow v. Agrosciences, LLC v. Bates, 332 F.3d

323, 326 (5th Cir. 2003). “Courts may dismiss for lack of subject matter jurisdiction on any one



2
  It goes without saying that the text messages Plaintiff allegedly received in June 2018 and
September 2018 (Compl. ¶¶ 21-22) cannot form the basis for Plaintiff’s instant lawsuit because,
as he acknowledges, Plaintiff waived all claims related to those messages. Compl. ¶ 24; Exhibit
A. See Harris v. Progressive Ins., Inc., No. 3:13-CV-3983-K, 2014 WL 712446 (N.D. Tex. Feb.
24, 2014) (entering summary judgment for defendant where plaintiff purported to file TCPA
claims based on 28 “robo-calls” that were the subject of a previous settlement agreement). The
only other message Plaintiff alleges he received from Defendant is the May 2, 2019 text message.
                                                  3
           Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 4 of 16




of three different bases: (1) the complaint alone; (2) the complaint supplemented by undisputed

facts in the record; or (3) the complaint supplemented by undisputed facts plus the court’s

resolution of disputed facts.” Clark v. Tarrant County, 798 F.2d 736, 741 (5th Cir. 1986) (citing

Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981)).

       To survive a Rule 12(b)(6) motion to dismiss, a complaint must meet Rule 8(a)’s pleading

requirements and allege “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. Pursuant to this standard, a “plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Id. at 555 (alteration in original)

(citation omitted). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 557).   Although a plaintiff’s factual allegations need not establish that the defendant

is probably liable, they must establish more than a “sheer possibility” that a defendant has acted

unlawfully. Id.

                                          ARGUMENT

I.     Plaintiff Lacks Article III Standing to Assert His TCPA Claim

       Not every statutory right is automatically enforceable in the federal courts. Article III of

the United States Constitution limits the jurisdiction of federal courts to “Cases” and

“Controversies.” Art. III, § 2. “One element of the case-or-controversy requirement is that

[plaintiffs], based on their complaint, must establish that they have standing to sue.” Perrill v.

Equifax Info. Servs., LLC, 205 F. Supp. 3d 869, 872 (W.D. Tex. 2016) (quotation omitted). Thus,

even when Congress appears to have granted jurisdiction by statute, a plaintiff still must

demonstrate: (1) an injury in fact, (2) fairly traceable to the challenged conduct of the defendant,


                                                 4
            Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 5 of 16




and (3) that is likely to be redressed by a favorable judicial decision. See Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547 (2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)).

In this case, Plaintiff has not met his burden of showing an injury in fact, so the Complaint must

be dismissed for lack of subject matter jurisdiction.

       A.       Injury-in-Fact Requirement

       The injury-in-fact requirement is the “‘first and foremost of standing’s three elements.”

Spokeo, 136 S. Ct. at 1547 (internal quotation omitted). To meet this element, a plaintiff must

show that he or she suffered “an invasion of a legally protected interest” that is “concrete and

particularized” and “actual or imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560

(internal quotation marks omitted). A concrete injury is required “even in the context of a statutory

violation,” and “a bare procedural violation, divorced from any concrete harm” will not suffice.

Spokeo, 136 S. Ct. at 1540, 1549.

       Concrete injuries include be either tangible or intangible. Id. at 1549. Where an alleged

injury is intangible, the Supreme Court has laid out a two-part test to determine whether it is

sufficiently concrete to confer constitutional standing. Id. First, courts should consider whether

the alleged injury “has a close relationship to a harm that has traditionally been regarded as

providing a basis for a lawsuit in English or American Courts.” Id. Second, courts should consider

Congress’s judgment with respect to identifying the alleged intangible harm. While “Congress

may elevate to the status of legally cognizable injuries concrete, de facto injuries that were

previously inadequate in law,” id. (quotation omitted), the injury-in-fact requirement “is a hard

floor of Article III jurisdiction that cannot be removed by statute.” Summers v. Earth Island Inst.,

555 U.S. 488, 497 (2009).




                                                 5
             Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 6 of 16




        B.      Plaintiff Fails to Allege a “Concrete” Injury in Fact

        As the Eleventh Circuit recently concluded when presented with this exact scenario,3 the

receipt of a single unwanted text message is “qualitatively different” than previously recognized

TCPA injuries and does not meet the Supreme Court’s criteria for an Article III harm. Salcedo v.

Hanna, No. 17-14077, 2019 WL 4050424 (11th Cir. Aug. 28, 2019). The Salcedo court’s

reasoning accords with Fifth Circuit precedent and squarely applies to this case.

                        Plaintiff’s purported harm differs in kind from previously recognized TCPA
                        injuries.

        The effects of receiving a single text message are qualitatively different than the types of

harms courts have previously addressed when adjudicating TCPA claims. In particular, courts

have regularly acknowledged that unsolicited communications via fax or telephone have the real

potential to shift costs to the recipient (in the form of materials or usage fees) and to temporarily

occupy the recipient’s fax machine or telephone, making it incapable of receiving other

messages—both concerns explicitly described by Congress when passing the TCPA. E.g., Texas

v. Am. Blastfax, Inc., 121 F. Supp. 2d 1085, 1091 (W.D. Tex. 2000) (“Congress identified two

legitimate public harms addressed by the TCPA’s ban on junk faxes: (1) unsolicited fax

advertisements can substantially interfere with a business or residence because fax machines



3
  In Salcedo, a former client sued an individual lawyer and his law firm claiming that the
defendants violated the TCPA by sending an unsolicited text message to offer a discount on future
legal services. Salcedo, 2019 WL 4050424, at *1. As here, the Salcedo plaintiff alleged that the
text message “resulted in an invasion of [his] privacy and right to enjoy the full utility of his cellular
device.” Id. at *3. Mr. Salcedo further alleged—similar to Plaintiff—that the unwanted text
message “slow[ed his] cell performance by taking up space on [his] phone’s memory.” Compare
Amended Complaint at ¶ 17, Salcedo v. Hanna, No. 16-CV-62480-DPG (S.D. Fla. Dec. 27, 2016),
ECF No. 11 with Compl. ¶ 31. Finally, like Cranor, the Salcedo plaintiff “allege[d] generally that
some text messages cause recipients to incur costs to their wireless service providers, but has not
alleged specifically that [the defendant’s] text cost him any money.” 2019 WL 4050424, at *8
(emphasis added).


                                                    6
           Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 7 of 16




generally can handle only one message at a time, at the exclusion of other messages; and (2) junk

faxes shift nearly all of the advertiser’s printing costs to the recipient of the advertisement.”); Sartin

v. EKF Diagnostics, Inc., 2016 WL 7450471, *1, *4–5 (E.D. La. 2016) (referencing TCPA

legislative history in which Congress noted that “consumers have identified, inter alia, wasted time

and tied up machines as problems caused by unsolicited calls and faxes.”) (citing S. Rep. No. 102-

178, at 2 (1991)); Jamison v. Esurance Ins. Servs., Inc., No. 3:15-CV-2484-B, 2016 WL 320646,

at *3 (N.D. Tex. Jan. 27, 2016) (discussing similarities in injuries caused by unwanted fax and

telephone messages).

        This reasoning does not extend to the consequences resulting from a single unsolicited text

message. To the extent courts have relied on tangible costs such as the consumption of paper, ink,

or toner to establish injury in fact, Plaintiff cannot so rely, since “receiving a text message uses no

paper, ink, or toner.” Salcedo, 2019 WL 4050424 at *8. Relatedly, Plaintiff states without

elaboration that the text message interfered with his use of his cellular phone and telephone line

(Compl. ¶ 30), but he does not plausibly explain how a single text message could render his device

unavailable when it is common knowledge that “[a] cell phone user can continue to use all of the

device’s functions, including receiving other messages, while it is receiving a message.” Salcedo,

2019 WL 4050424 at *9. And while Plaintiff states in the abstract that some text messages cause

recipients to incur incremental monetary costs, (Compl. ¶ 14) “he has not alleged specifically that

[Defendant’s] text cost him any money.” Salcedo, 2019 WL 4050424 at *9 (emphasis added).

                        The alleged harm does not rise to Article III injury under Spokeo.

        Having failed to allege any traditionally recognized TCPA harm, Plaintiff also does not

meet the two-part “concreteness” framework outlined by the Supreme Court in Spokeo, Inc. v.

Robins. First, Congress’s judgment on text messaging is ambivalent at best: the TCPA is


                                                    7
           Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 8 of 16




completely silent with respect to text messaging, and Congress has amended the statute multiple

times without adding it to the categories of restricted telemarketing. See Salcedo, 2019 WL

4050424 at *12 (noting that “congressional silence is a poor basis for extending federal jurisdiction

to new types of harm.”). If anything, the legislative history indicates the TCPA was primarily

concerned with protecting “privacy within the sanctity of the home”—a purpose with little

application to text messaging. Id. at *11-12 (citing Pub. L. No. 102-243, § 2, ¶ 5). In fact,

Congress has explicitly permitted the FCC to exempt free-to-receive telemarketing calls to cellular

phones, further evidencing a focus on at-home privacy. 47 U.S.C. § 227(b)(2)(C); see also Leyse

v. Bank of Am. Nat. Ass’n, 804 F.3d 316, 325 (3d Cir. 2015) (“In passing the [TCPA], Congress

was animated by ‘outrage[ ] over the proliferation’ of prerecorded telemarketing calls to private

residences.”) (citation omitted). Other stated concerns underlying the TCPA are equally inapposite

to Plaintiff’s allegations here. For example, Congress found fax-telemarketing problematic in part

because “it occupies the recipient’s facsimile machine so that it is unavailable for legitimate

business messages while processing and printing the junk fax.” H.R. Rep. 102-317, at 10 (1991).

As already noted, this concern has no application to the receipt of a single text message, which is

“more akin to walking down a busy sidewalk and having a flyer briefly waived in one’s face.”

Salcedo, 2019 WL 4050424 at *7. In short, the judgment of Congress gives no support for

recognizing the “injuries” alleged by Plaintiff.

       The second factor, historical practice, also cuts against Plaintiff. While he frames his

injuries in the terminology of familiar torts, upon examination they do not bear a “close

relationship” to traditionally redressable harms. Spokeo, 136 S. Ct. at 1549. For example, Plaintiff

claims that the May 2, 2019 text message “intruded upon his seclusion” (¶ Compl. 30), but that

tort requires the sort of invasion that would be “highly offensive to a reasonable person.”



                                                   8
           Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 9 of 16




Restatement (Second) of Torts § 652B. Plaintiff cannot credibly claim that a single text message

meets this criterion. See id. cmt. d (illustrating no liability for one, two, or three phone calls, but

“only when the telephone calls are repeated with such persistence and frequency as to amount to

a course of hounding the plaintiff”). Similarly, Plaintiff’s conclusory statements that the text

message was a “nuisance,” or that it interfered with the use of his cellular phone (Compl. ¶¶ 29-

30), also fall far short of traditional standards of liability. The tort of private nuisance requires an

invasion of real property (Restatement (Second) of Torts § 821D), which is not alleged, and a

trespass to chattel would require depriving Plaintiff of the use of his cellular phone “for a

substantial time,” or to such an extent that it harmed the phone’s “physical condition, quality, or

value.” Id. § 218(c) & cmt. e. Plaintiff has not, and cannot, plausibly allege that the receipt of a

single text message meets these thresholds.

       In sum, even presuming the truthfulness of Plaintiff’s claims, the “isolated, momentary,

and ephemeral” effects of receiving a single text message, Salcedo, 2019 WL 4050424 at *7, are

different in kind from the types of harm that have previously given plaintiffs standing to sue, and

they are well outside the scope of harms the TCPA was meant to address. These alleged injuries

may indeed be “aggravating and annoying” to Plaintiff (Compl. ¶ 30), but that is not a sufficient

basis to invoke the jurisdiction of the federal courts.4



4
 It also bears noting that Plaintiff has filed numerous putative class-action TCPA lawsuits using
many of the same “stock” allegations, verbatim, that he now asserts in this action. See, e.g., Class
Action Complaint, Cranor v. The Zack Group, Inc., No. 4:18-cv-00628-FJG (W.D. Mo. Aug. 14,
2018); Class Action Complaint, Cranor v. Skyline Metrics, LLC, No. 4:18-CV-00621-DGK (W.D.
Mo. Aug. 13, 2018); Class Action Complaint, Cranor v. Classified Advertising Ventures, LLC et
al., No. 4:18-cv-00651-HFS (W.D. Mo. Aug. 20 2018). This track record reveals Cranor as a
“professional plaintiff,” who stands outside of the zone of interests the TCPA is designed to
protect, which provides an independent basis for dismissal. See, e.g., Telephone Science Corp. v.
Asset Recovery Solutions, LLC, No. 15-CV-5182, 2016 WL 4179150, at *1 (N.D. Ill. Aug. 8,
2016); Stoops v. Wells Fargo Bank, N.A., No. CV 3:15-83, 2016 WL 3566266, at *12 (W.D. Pa.
June 24, 2016).
                                                   9
           Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 10 of 16




II.      Plaintiff’s TCPA Claim Fails because He Does Not Allege the Use of a “Random or
         Sequential” Number Generator

         The TCPA prohibits the use of Automatic Telephone Dialing Systems (“ATDS”) to send

non-emergency calls and texts to a cellular number without the called party’s consent.5 Thus, to

state a claim, a plaintiff must plausibly allege “(1) the defendant called a cellular telephone

number; (2) using an automatic telephone dialing system [or “ATDS”]; (3) without the recipient’s

prior express consent.” Adams v. Safe Home Sec. Inc., No. 3:18-CV-03098-M, 2019 WL 3428776,

at *1 (N.D. Tex. July 30, 2019) (citation omitted). Here, Plaintiff fails to plead the second element

because he does not even attempt to allege that Defendant used an ATDS to randomly or

sequentially generate his number, which is a legal requirement in order to meet the definition of

an ATDS, as will be discussed more fully below. To the contrary, Plaintiff admits that he provided

his phone number to the Defendant, which eliminates any possible inference that the number was

“randomly or sequentially generated.” As a result, his TCPA claim fails as a matter of law and

must be dismissed under Rule 12b(6).

      A. Historical Definition of “ATDS” and Invalidation of FCC Interpretive Guidance

         The TCPA itself defines an ATDS as “equipment which has the capacity—(i) to store or

produce telephone numbers to be called, using a random or sequential number generator; and (ii)

to dial such numbers.” 47 U.S.C. § 227(a)(1) (emphasis added). Consistent with the statute’s text,

the FCC “initially interpreted the [TCPA] as specifically targeting equipment that … randomly or

sequentially generat[ed] the numbers to be dialed.” Dominguez v. Yahoo, Inc., 629 F. App’x 369,



5
 Specifically, the TCPA makes it unlawful to “(A) to make any call (other than a call made for
emergency purposes or made with the prior express consent of the called party) using any
automatic telephone dialing system or an artificial or prerecorded voice—(iii) to any telephone
number assigned to a paging service, cellular telephone service, specialized mobile radio service,
or other radio service, or other radio common carrier service, or any service for which the called
party is charged for the call.” 47 U.S.C. § 227(b)(1)(A)(iii).
                                                 10
            Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 11 of 16




372 (3d Cir. 2015). Accordingly, the Commission early on declared that equipment with “speed

dialing,” “call forwarding,” and “delayed message” functions are not ATDSs, “because the

numbers called are not generated in a random or sequential fashion.” In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 7 FCC Rcd. 8752, ¶ 47 (1992).

Later, the FCC explained that the ATDS definition does not encompass calls “directed to [a]

specifically programmed contact numbe[r],” such as a customer calling list, but only “to randomly

or sequentially generated numbers.” In re Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, 10 FCC Rcd. 12391, ¶ 19 (1995).

       However, in 2003 the Commission changed course and began to issue a series of rulings

enlarging the definition of an ATDS to include a category of equipment called “predictive dialers.”

In brief, this expanded the definition of ATDS to cover any equipment that has the “capacity to

generate numbers and dial them without human intervention regardless of whether the numbers

called are randomly or sequentially generated or come from calling lists.” In re Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC Rcd. 15391, 15392 ¶ 2

n.5 (2012) (emphasis added). This interpretation was reaffirmed in a 2015 FCC Declaratory

Ruling and Order, which further broadened the definition to encompass any device with the mere

“potential ability” to dial random or sequential numbers, even if it lacks the “present ability” to do

so. In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30

F.C.C. Rcd. 7961, 7972 ¶ 10, 7974 ¶ 15, 7975-76 ¶¶ 19-20 (2015) (internal quotation marks

omitted).

       In 2018, the D.C. Circuit unanimously invalidated the 2015 FCC Order as arbitrary and

capricious upon the grounds that it failed to articulate a comprehensible test and was otherwise

“utterly unreasonable in its breadth.” ACA Int’l v. FCC, 885 F.3d 687, 693, 701-03 (D.C. Cir.



                                                 11
             Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 12 of 16




2018). The decision vacated the FCC’s interpretive guidance on the definition of ATDS going

back to 2003, leaving only the TCPA’s statutory definition to guide the courts in adjudicating

future claims. Adams v. Safe Home Sec. Inc., No. 3:18-CV-03098-M, 2019 WL 3428776, at *2

(N.D. Tex. July 30, 2019) (“Without any applicable FCC interpretations in place, the Court must

independently interpret the statute to determine the scope of the definition of an ATDS.”) (Lynn,

C.J.)

        B.      A Violation of TCPA § 227(b)(1)(A)(iii) Requires Use of Equipment with a Present
                Capacity for Random or Sequential Number Generation.

        Construing the TCPA’s plain text in the wake of the ACA opinion, most courts have

adopted the FCC’s original approach and determined that equipment qualifies as an ATDS only if

it randomly or sequentially generates the numbers to be dialed. See, e.g., Dominguez v. Yahoo,

Inc., 894 F.3d 116, 121 (3d Cir. 2018) (affirming no TCPA liability where system used to send

texts was not shown to have “the present capacity to function as an autodialer by generating

random or sequential telephone numbers and dialing those numbers”); King v. Time Warner Cable

Inc., 894 F.3d 473, 475 (2d Cir. 2018) (ATDS determination turns on a system’s capacity to make

random or sequentially generated calls; the mere capacity to store numbers and dial them does not

suffice.); Pinkus v. Sirius XM Radio, Inc., 319 F. Supp. 3d 927, 938 (N.D. Ill. 2018) (“[A]n ATDS

must have the capacity to generate telephone phone numbers, either randomly or sequentially, and

then to dial those numbers.”); Johnson v. Yahoo!, Inc., No. 14 CV 2028, 2018 WL 6426677, at *2

(N.D. Ill. Nov. 29, 2018) (“Curated lists developed without random or sequential number

generation fall outside the statute’s scope.”); Fleming v. Associated Credit Servs., Civ. No. 16-

3382 (KM) (MAH), 2018 U.S. Lexis 163120 (D. N.J. Sept. 21, 2018) (same); Ramos v. Hopele of




                                               12
            Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 13 of 16




Fort Lauderdale, LLC, 334 F. Supp. 3d 1262, 1262 (S.D. Fla. 2018) (same).6 While the Fifth

Circuit has yet to opine on this subject, the only district courts in Texas to address this question

post-ACA have likewise concluded that an ATDS “must store or produce randomly or sequentially

generated numbers.” Adams, 2019 WL 3428776 at *3; Reed v. Quicken Loans, Inc., No. 3:18-cv-

3377, 2019 WL 4545010, *2 (N.D. Tex. Sept. 3, 2019).

       C.      Plaintiff Does Not Allege the Use of Equipment with the Capacity to Generate
               Random or Sequential Telephone Numbers.

       Plaintiff repeatedly states in rote fashion that Defendant sent the May 2, 2019 text “using

an ATDS” (e.g. Compl. ¶¶ 1, 32, 35, 37). But this is insufficient because Plaintiff nowhere alleges

that his telephone number was randomly or sequentially generated by Defendant. This alone is

fatal to Plaintiff’s claim. Reed, 2019 WL 4545010 at *2 (dismissing TCPA claims where “Plaintiff

avers the text messages were ‘automated’ [but] he does not plead that the text messages or phone

calls were ‘placed with an ATDS that randomly or sequentially generated his number’”);

Cunningham v. TechStorm, LLC, No. 3:16-CV-2879-M, 2017 WL 721079, at *2 (N.D. Tex. Feb.

23, 2017) (dismissing pre-ACA TCPA claim where plaintiff made “only speculative and

conclusory allegations that the calls originated from an automatic telephone dialing system”).7


6
  Among appellate courts, only the Ninth Circuit has concluded that ATDS “is not limited to
devices with the capacity to call numbers produced by a ‘random or sequential number generator,’
but also includes devices with the capacity to dial stored numbers automatically.” Marks v. Crunch
San Diego LLC, 904 F.3d 1041, 1052 (9th Cir. 2018). The only Texas court to directly address
the Marks case has expressly disagreed with its analysis and conclusions. Adams v. Safe Home
Sec. Inc., No. 3:18-CV-03098-M, 2019 WL 3428776, at *3 (N.D. Tex. July 30, 2019) (Lynn, C.J.).
7
 Federal courts routinely dismiss conclusory TCPA claims like Plaintiff’s. See, e.g., Jones v. FMA
All. Ltd., 978 F. Supp. 2d 84, 86 (D. Mass. 2013) (“A bare allegation that defendants used an
ATDS is not enough.”) (internal citations omitted); Rhinehart v. Diversified Cent., Inc., No. 4:17-
CV-624-VEH, 2018 WL 372312, at *8 (N.D. Ala. Jan. 11, 2018) (dismissing TCPA claim when
plaintiff failed to plead any facts plausibly establishing that alleged calls were made using an
ATDS); Douek v. Bank of Am. Corp., No. 17-2313, 2017 WL 3835700, at *2 (D.N.J Sept. 1, 2017)
(dismissing TCPA claim when plaintiff provided no factual allegations to support whether the calls
or text messages were automated); Baranski, 2014 WL 1155304, at *6 (dismissing TCPA claim
                                                13
           Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 14 of 16




Nor could Plaintiff address this deficiency by amending his Complaint. The pleadings establish

that Plaintiff himself provided Defendant with his cellular phone number in connection with an in-

store purchase (Exh. A at 1), which eliminates any possible inference that Defendant randomly or

sequentially generated his telephone number.

         The single fact Plaintiff provides in support of the ATDS element is that the text “was sent

from a short code,” which he claims “is utilized to mass send texts automatically from lists of

numbers.” Compl. ¶ 28. This description of short code is unsupported by any factual basis, but

even assuming this statement were true, it would have no bearing on the question of whether

Defendant randomly or sequentially generated Plaintiff’s telephone number, which is the

determining factor in defining ATDS. Indeed, “send[ing] texts automatically from lists” of stored

numbers, (Compl. ¶ 28), is precisely the type of function that courts have deemed insufficient to

constitute an ATDS. See Adams, 2019 WL 3428776 at *4 (finding that the statute does not “cover

devices that merely dial any stored number”) (Lynn, C.J.); see also, Part II.B supra. Because

Plaintiff fails to plausibly allege the use of ATDS, his TCPA claim must be dismissed. Reed, 2019

WL 4545010 at *2.

                                            CONCLUSION

         For the foregoing reasons, Defendant respectfully requests the Court to grant its motion

and dismiss the Complaint in its entirety with prejudice for lack of standing and failure to state a

claim.



for failure to allege ATDS element); Ibey v. Taco Bell Corp., No. 12-CV-0583-H(WVG), 2012
WL 2401972, at *3 (S.D. Cal. June 18, 2012) (dismissing TCPA claim based on alleged text
message for failure to plead use of random or sequential number generator); Trenk v. Bank of Am.,
No. CV 17-3472, 2017 WL 4170351, at *2-3 (D.N.J. Sept. 20, 2017) (dismissing TCPA claim for
failing to allege sufficient facts about calls and for failing to offer facts in support of bare allegation
that calls were made using an ATDS: “The Court need not take Plaintiff’s conclusory assertion
that Defendant used autodialing as true”).
                                                    14
         Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 15 of 16




Date: October 9, 2019                  Respectfully submitted,




                                        SHEARMAN & STERLING LLP
                                        David P. Whittlesey
                                        Texas Bar No. 00791920
                                        david.whittlesey@shearman.com
                                        111 Congress Ave., Suite 1700
                                        Austin, TX 78701
                                        Tel.: (512) 647-1900

                                        ATTORNEYS FOR DEFENDANT
                                        5 STAR NUTRITION, LLC




                                      15
         Case 1:19-cv-00908-LY Document 7 Filed 10/09/19 Page 16 of 16




                                CERTIFICATE OF SERVICE
       I certify that on October 9, 2019, this document was filed electronically via the Court’s
CM/ECF system and sent by electronic mail to Plaintiff’s counsel below:
 Ben Bingham                                      Keith J. Keogh
 Bingham & Lea, P.C.                              Keogh Law, Ltd.
 319 Maverick Street                              55 W. Monroe St., Suite 3390
 San Antonio, TX 78212                            Chicago, IL 60603
 Ben@Binghamandlea.com                            keith@keoghlaw.com




                                                              David P. Whittlesey




                                               16
